Citation Nr: 0831464	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for anxiety disorder 
and insomnia, secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  In July 2007, the Board denied the 
claim, and the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).  In May 2008, the veteran and VA filed a Joint Motion 
for Remand.  A May 2008 Order of the Court granted the joint 
motion, vacating the Board's decision and remanding the case 
for readjudication in compliance with the terms of the joint 
motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claims of service 
connection for tinnitus and hearing loss.  Review of the 
record indicates that the veteran was diagnosed with tinnitus 
and hearing loss in 1995, and the veteran contends that both 
disorders result from in-service acoustic trauma.  At his 
November 2005 Travel Board hearing, the veteran testified 
that he did not wear ear protection in service, even though 
he used the firing range, which would temporarily cause his 
ears to ring, and he worked on or near the runways while jet 
planes were taking off 2 to 3 days a week.  

The veteran has submitted a statement from a private doctor 
which states that the veteran has a history of loud noise 
exposure during service, and that "since that period of 
time, [the veteran] has developed" hearing loss and 
tinnitus.  

The Board notes that the private physician's statement does 
not indicate the physician's opinion that the in-service 
noise exposure caused the hearing loss or tinnitus, but 
merely that the noise exposure preceded the development of 
the hearing disabilities.  Based on the veteran's history of 
in-service ringing and his current diagnoses of hearing loss 
and tinnitus, however, the Board finds that a VA examination 
is needed to determine if the veteran's hearing loss is 
related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Because the claim of service connection for anxiety disorder 
and insomnia is inextricably intertwined with the issue of 
service connection for a tinnitus, the issue of anxiety 
disorder and insomnia is held in abeyance pending completion 
of the development discussed below.  See Hoyer v. Derwinski, 
1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an audiological examination.  The 
examiner should also state whether it is 
at least as likely as not (a 50 percent 
or greater degree of probability) that 
the veteran's hearing loss and tinnitus 
are related to in service noise exposure.  
A complete rationale should be provided 
for all opinions expressed.  The claims 
folder should be reviewed in making these 
determinations.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




